Case 1:19-mj-03245-AOR Document1 Entered on FLSD Docket 08/05/2019 Page 1 of 3

34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

case no. _[:19- My 03245 AK
UNITED STATES OF AMERICA
v.
SEBASTIN FERNANDES,

Defendant.
/

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office Prior to August 9, 2013 (Mag. Judge Alicia.Valle)? _ Yes _X No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _X No

Respectfully submitted,

ARIANA FAJARDA) O N

Un oe EY

ES. Rubin | V

Assistant United States Attorney
99 N.E. 4" Street

Miami, Florida 33132

Tel (305) 961-9247

Fax (305) 530-7976

Email: Eli.Rubin@usdoj.gov

 
O91 RASHSE CRnihdr CaxtamARBa Reeument 1 Entered on FLSD Docket 08/05/2019 Page 2 of 3
vv e

 

United States District Court

SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT

SEBASTIN FERNANDES

CASE NUMBER: LA-14 -0 ZQ45 AaR.

|, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. From on or about July 23, 2019, through on or about July 27, 2019, at the Port of Miami,
in Miami-Dade County in the Southern District of Florida and elsewhere, the defendant, SEBASTIN
FERNANDES, did knowingly and intentionally combine, conspire, confederate and agree with at least one
other person to import into the United States, from a place outside thereof, a Schedule II controlled substance,
that is, a mixture and substance containing a detectable amount of cocaine, in violation of Title 21, United
States Code, Section 952(a); all in violation of Title 21, United States Code, Section 963.

| further state that |am a Special Agent with Homeland Security Investigations/U.S. Immigration and Customs
Enforcement, and that this complaint is based on the following facts:

On or about July 27, 2019, A.D., an employee of Carnival Cruise Lines, Inc. (“Carnival”) who worked in the
kitchen on the vessel Carnival Horizon, was arrested trying to import a white powdery substance that proved
positive for the presence of cocaine. A.D. had concealed the cocaine in two small packages attached to the
bottoms of his sandals. He admitted to having imported cocaine four previous times. Following A.D.’s arrest,
Carnival conducted an investigation to determine if any other employees were engaged in the importation of
cocaine. SEBASTIN FERNANDES, a fellow employee working in the kitchen on Carnival Horizon, admitted to
Carnival personnel that he agreed with A.D. to bring a pair of sandals containing powder into the United States
on July 27, 2019. Specifically, FERNANDES provided a written statement that on July 23, 2019, while in Ocho
Rios, Jamaica, FERNDANDES, A.D., and a third employee, S.G., were provided three pairs of black flip-flops.
A.D. told FERNANDES that he would have to wear the sandals while disembarking the vessel in Miami, Florida.
On July 27, 2019, FERNANDES wore the sandals and walked to the gangway to disembark. While en route,
S.G. told him that A.D. had been caught. FERNANDES subsequently flushed the powder down the toilet and
destroyed the sandals.

Following Carnival’s investigation, FERNANDES returned to the Port of Miami on August 4, 2019, and was
interviewed by Homeland Security Investigations Special Agents. The interview was recorded, and
FERNANDES was assisted throughout by a Hindi interpreter. He was read his Miranda rights and executed a
Miranda waiver form. He again admitted to agreeing with A.D. to bring sandals containing powder into Miami
on July 27, 2019.

[remainder of page left blank]
Case 1:19-mj-03245-AOR Document1 Entered on FLSD Docket 08/05/2019 Page 3 of 3

in addition, S.G., the third employee, provided a written statement to Carnival that he, FERNANDES, and A.D.
each received a pair of sandals in Ocho Rios, Jamaica. S.G. further admitted that he notified S.F. of A.D.
getting caught on July 27, 2019. Further, Carnival records detailing each employee’s onboarding and
disembarking of the vessel confirms FERNANDES’s presence on July 23, 2019, in Ocho Rios, Jamaica.

OSTEN BERRY, SPECIAE-AGENT
HOMELAND SECURITY INVESTIGATIONS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

Sworn to before me, and subscribed in my presence,

August 5, 2019 at Miami, Florida
Date City and State

ALICIA M. OTAZO-REYES Z woe
_ UNITED STATES MAGISTRATE JUDGE Leeen—

Name and Title of Judicial Officer. Signature of Judicial Officer _

‘
